IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40215
                          Summary Calendar



RAY CHARLES FIELDS,

                                          Petitioner-Appellant,

versus

MICHAEL PURDY, Warden,

                                          Respondent-Appellee.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-01-CV-74
                      --------------------
                          July 17, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ray Charles Fields, a federal prisoner (# 24508-077),

appeals from the district court’s order dismissing his 28 U.S.C.

§ 2241 habeas petition, in which he sought to challenge his 1995

convictions and sentences for a continuing criminal enterprise

(“CCE”) and other counts associated with a drug-trafficking

enterprise.    The district court concluded that Fields’ 28 U.S.C.

§ 2241 petition, which followed two unsuccessful 28 U.S.C. § 2255

motions to vacate, was not authorized under the “savings clause”


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40215
                                 -2-

of the latter statute.   Fields argues that he is entitled to

bring two claims under the savings provision:    (1) he is

“actually innocent” of the CCE count, because under an

intervening Supreme Court decision, Richardson v. United States,

526 U.S. 813 (1999), the CCE count failed to charge that he

committed three specific CCE violations and the district court

failed to charge the jury accordingly; and (2) his sentences for

two counts of possession of cocaine with intent to distribute

were invalid under Apprendi v. New Jersey, 530 U.S. 466 (2000),

in that the district failed to instruct the jury on the essential

element of drug quantity.

     To trigger the savings clause of 28 U.S.C. § 2255, a habeas

petitioner’s claim (1) must be “based on a retroactively

applicable Supreme Court decision which establishes that the

petitioner may have been convicted of a nonexistent offense” and

(2) must have been “foreclosed by circuit law at the time when

the claim should have been raised in the petitioner’s trial,

appeal, or first [28 U.S.C.] § 2255 motion.”     Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).    Because

Fields’ argument as to the CCE count does not amount to a claim

that he was convicted of conduct that did not constitute a crime,

he has failed to satisfy the first prong of the savings clause

test.   See Jeffers v. Chandler, 253 F.3d 827, 830-31 (5th Cir.

2001), cert. denied, 423 U.S. 1066 (2001).     As to his claim that

the district court failed to instruct the jury on drug quantity,

Fields is not entitled to relief, regardless of the retroactivity

of Apprendi, because the record reflects that Fields’ drug-
                           No. 02-40215
                                -3-

trafficking organization distributed more than 1,000 kilograms of

cocaine.   See United States v. Cotton, 122 S. Ct. 1781, 1785-86

(2002).

     The district court’s judgment dismissing Fields’ habeas

corpus petition is AFFIRMED.